DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/28/2022 has been entered.

Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 10/28/2022. Claims 1-3, 5-29 were pending. Claims 1, 3 were amended. Claim 4 was cancelled. Claims 25-29 were new claims.

Response to Arguments
4.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C §112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
	”Claim 1 is amended by incorporating claim 4. Claim 4 does not stand rejected 
under Section 102 as being anticipated by Li. Therefore, the Section 102 rejection of 
claim 1 and claims dependent thereon based on Li should be withdrawn.”
	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C § 102.
	Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over LI et al. (US 2013/0161285 A1) in view of Iwano et al (US 2015/0140904 A1), the applicants stated:
	“Above, the Office Action appears to allege that it would have been obvious to optimize centrifugal acceleration, time, and light wavelength used by Iwano to somehow arrive at the claimed absorbance. Respectfully, this is incorrect at least because the abrasive grains in Iwano are not the same as the claimed abrasive grains. Altering the centrifugal acceleration, time, and light wavelength taught in Iwano would not produce the claimed absorbance, at least because the claimed absorbance is produced by the abrasive grains not by the conditions of measurement. The claimed absorbance property is of the claimed abrasive grains and would not be produced by merely altering conditions of measurement of abrasive grains taught by Iwano. For at least these reasons, the teachings of Iwano do not remedy the deficiencies of Li regarding the claimed absorbance property of the abrasive grains.”
The examiner disagrees.  It is noted that Li discloses the same polishing composition with applicant’s polishing composition (See rejection below).  LI fails to a condition of measurement such as centrifugal acceleration, time, and light wavelength to measure the absorbance of the polishing composition.  Iwano disclose an aqueous contain the abrasive grains produce a liquid phase in which an absorbance for light having a wavelength between 290 nm to 400 nm is 1.5 or less including absorbance of 0.01, 1 when the aqueous dispersion having a content of the abrasive grains adjusted to 1.0% by mass is subjected to a centrifugal separation a centrifugal acceleration of several thousand G to 1.59 x 105 G, (See paragraph 0033-0035, 0055-0067, 0071-0090).  Iwano further discloses it is possible to control the Centrifugal Acceleration by controlling the rotational radius (R) and rotational frequency (N) (See paragraph 0077-0078).  The measurement condition as taught by Iwano does not change the property of Li’s composition.  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal centrifugal acceleration, time, light wavelength because it has been held that determination of workable range is not considered inventive.  Further it is noted that the amended claim 1 has the identical scope with previous claim 4 that has been rejected previously by the examiner as set forth in the Examiner’s Answer mailed out on 11/05/2021.  The Patent Trial and Appeal Board affirmed the examiner’s previous ground of rejection of claim 4 in the Patent Board Decision mailed out on 08/30/2022.  Thus, the examiner still maintained the previous ground of rejection under 35 U.S.C 103 with respect to amended claim 1.
	New ground of rejection as set forth as discussed below to address applicant’s new claims 25-29

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-2, 5-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0161285 A1) in view of Iwano et al. (US 2015/0140904 A1).
Regarding to claim 1, Li discloses a polishing liquid comprising:
Abrasive grains (paragraph 0061-0073);
A hydroxy acid component comprising a hydroxy acid having one carboxyl groups and one to three hydroxyl groups (e.g. glyconic acid, glyceric acid, lactic acid; tartaric acid; glucuronic acid, paragraph 0076-0087; Table 1; Please see Formula of these acids as discussed below);
A polymer component having at least one selected from the group consisting of hydroxyl group and an amide group (paragraph 0090-0103);
And a liquid medium (paragraph 0133), wherein
A zeta potential of the abrasive grain is positive (paragraph 0062; Li’s claim 16, 32);
A weight average molecular weight of the polymer component is 2,000 to 1,000,000, preferable 5,000 to 500,000, most preferable 10,000 to 250,000 (paragraph 0098, 0103; read on applicant’s range “3000 or more”).
Li discloses the hydroxy acid component comprises “at least one carboxylic acid group” (paragraph 0079), and at least one hydroxyl group, preferable at least two, and most preferably, at least three hydroxyl groups (paragraph 0080), wherein the example of the hydroxyl acid component  is glyconic acid, glyceric acid, tartaric acid, or lactic acid or glucuronic acid (paragraph 0086, Table 1).  
It is known in the art that glyconic acid has the formula as shown below which comprises one carboxyl (-COOH) group and one hydroxyl group (-OH) (Note: Read on applicant’s limitation “a hydroxy acid component comprising a hydroxy acid having one carboxyl group and one to three hydroxyl groups”; See evidence via https://en.wikipedia.org/wiki/Glycolic_acid ).

    PNG
    media_image1.png
    146
    276
    media_image1.png
    Greyscale

It is known in the art that glyceric acid has the formula as shown below which comprises one carboxyl (-COOH) group and two hydroxyl groups (-OH) (Note: Read on applicant’s limitation “a hydroxy acid component comprising a hydroxy acid having one carboxyl group and one to three hydroxyl groups” See evidence via https://en.wikipedia.org/wiki/Glyceric_acid )

    PNG
    media_image2.png
    143
    274
    media_image2.png
    Greyscale


	It is known in the art that tartaric has the formula as shown below which comprises two carboxyl groups (COOH) and two hydroxyl groups (OH) (Note: Read on applicant’s limitation “a hydroxy acid component comprising a hydroxy acid having one carboxyl group and one to three hydroxyl groups”’ See evidence via https://en.wikipedia.org/wiki/Tartaric_acid 

    PNG
    media_image3.png
    174
    286
    media_image3.png
    Greyscale

	
It is known in the art that lactic acid has the formula as shown below which comprises one carboxyl groups and one hydroxy groups (Note:  Read on applicant’s limitation “a hydroxy acid component comprising a hydroxy acid having one carboxyl group and one to three hydroxyl groups”’ See evidence via https://en.wikipedia.org/wiki/Lactic_acid ).  
    PNG
    media_image4.png
    185
    280
    media_image4.png
    Greyscale


Further, it is noted that glyconic acid, glyceric acid, lactic acid are the same hydroxy acids as recited in the applicant’s own specification paragraph [0064]. Further, it is noted that glucuronic acid as discussed in Table 1, Table 3 in Li reference is the same hydroxy acid as recited in applicant’s Specification [0066].
Therefore, Li implicitly discloses a hydroxy acid having one carboxyl group and one to three hydroxyl groups (i.e. glyconic acid, glyceric acid, lactic acid; tartaric acid; glucuronic acid paragraph 0076-0087, Table 1, Table 3);
Regarding to claim 1, Li discloses an aqueous dispersion having a content of the abrasive grains adjusted to 1.0 % by mass (See Table 3).  However, Li fails to disclose the abrasive grains includes a property of producing a liquid phase having an absorbance of more than 0 for light having a wavelength of 380 nm when an aqueous dispersion having a content of the abrasive grains adjusted to 1.0% by mass is subjected to centrifugal separation at a centrifugal acceleration of 5.8x104 G for 5 minutes.  Iwano disclose an aqueous contain the abrasive grains produce a liquid phase in which an absorbance for light having a wavelength between 290 nm to 400 nm is 1.5 or less including absorbance of 0.01, 1 when the aqueous dispersion having a content of the abrasive grains adjusted to 1.0% by mass is subjected to a centrifugal separation a centrifugal acceleration of several thousand G to 1.59 x 105 G, (See paragraph 0033-0035, 0055-0067, 0071-0090).  Iwano further discloses it is possible to control the Centrifugal Acceleration by controlling the rotational radius (R) and rotational frequency (N) (See paragraph 0077-0078).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal centrifugal acceleration, time, light wavelength because it has been held that determination of workable range is not considered inventive.

Regarding to claim 2, Li discloses the abrasive grains contain a cerium oxide (paragraph 0070).
Regarding to claim 5, Li discloses the hydroxy acid is glyceric acid, tartaric acid (paragraph 0086).  It is known in the art that glyceric acid has the formula as shown below (See evidence via https://en.wikipedia.org/wiki/Glyceric_acid )

    PNG
    media_image2.png
    143
    274
    media_image2.png
    Greyscale


	It is known in the art that tartaric has the formula as shown below (https://en.wikipedia.org/wiki/Tartaric_acid 

    PNG
    media_image3.png
    174
    286
    media_image3.png
    Greyscale

Therefore, Li implicitly discloses the number of a hydroxyl group of the hydroxy acid (e.g. glyceric or tartaric acid) is 2.
	Regarding to claim 6, Li discloses a content of the hydroxy acid is 0.01 wt% to 4 wt%, preferably 0.01 to 3 wt% (See paragraph 0089, within applicant’s range of 0.01 to 1.0% by mass).
	Regarding to claim 7, Li discloses the polymer components comprises a compound having a polyoxyalkylene structure (paragraph 0092-0096, e.g. polyethyleneoxide, polypropyleneoxide polymer).
	Regarding to claim 8, Li discloses the polymer components comprises a compound having two or more same structure units (i.e. polymer) having a hydroxyl group (e.g. polyethylene glycol; paragraph 0099-0100).  It is known in the art that polyethylene glycol has the formula (See evidence via https://en.wikipedia.org/wiki/Polyethylene_glycol 

    PNG
    media_image5.png
    149
    278
    media_image5.png
    Greyscale

	Therefore, Li discloses the polymer compound contains a compound having two or more same structure units (i.e. polymer) having a hydroxyl group (e.g. polyethylene glycol; paragraph 0099-0100).  
	Regarding to claim 8, Li discloses to use polyethylene glycol (paragraph 0100).  The polyethylene glycol (as taught by Li) is a compound having two or more same structure units having a hydroxyl group).
	Regarding to claim 9, Li discloses the polymer component comprises poly N-vinylacetamide (paragraph 0101-0102).  Poly N-vinylacetamide has the formula as shown below (See evidence via  https://en.wikipedia.org/wiki/Poly(N-vinylacetamide)  


    PNG
    media_image6.png
    236
    279
    media_image6.png
    Greyscale
 
Base on the formula above, Li implicitly discloses the polymer components comprises a compound having a secondary amide group (Note: Secondary amide (2° amide) is an amide in which the nitrogen atom is directly bonded to two carbon atoms: the carbonyl group carbon plus one other carbon).
Regarding to claim 10, Li discloses the polymer component comprises a cyclo aliphatic poly-N-vinylamide) homoplymers and copolymers selected from the group consisting of: N-vinylpyrrolidone, (paragraph 0101).  N-vinylpyrrolidone has the formula (See evidence https://en.wikipedia.org/wiki/N-Vinylpyrrolidone ).  

    PNG
    media_image7.png
    215
    284
    media_image7.png
    Greyscale


Base on the formula above, Li implicitly discloses the polymer component comprises a compound having a tertiary amide group (Note: Tertiary amide (3° amide): An amide in which the nitrogen atom is directly bonded to three carbon atoms: the carbonyl group carbon plus two additional carbon groups).
Regarding to claim 11, Li discloses wherein the polymer components (e.g. poly N-vinylacetamide) comprises a compound having a side chain containing an amide group (See formula structure of N-vinylacetamide).
Regarding to claim 12, Li discloses the polymer component (e.g. polyethylene glycol; paragraph 0100) comprises a compound having a main chain containing a hydroxyl group at both ends (See formula structure of polyethylene glycol).
	Regarding to claim 13, Li discloses the content of the polymer component is 0.0001 to 1 % by weight, preferable 0.0002 to 1% by weight (paragraph 0108, within applicant’s range of 0.01 to 5.0% by mass).
	Regarding to claim 14, Li discloses the pH of 3 to 9, including example of 2. 5 and 4 (abstract, paragraph 0035, 0132, within applicant
’s range “pH is less than 8.0”).
	Regarding to claim 15, Li discloses a polishing liquid set comprising:
	Constituent components of the polishing liquid according to claim 1, separately stored as a first liquid and a second liquid, 
	Wherein the first liquid contains the abrasive grains and the liquid medium (paragraph 0056-0057,  0061-0073, and 0133);
	The second liquid contains the hydroxy acid component and the polymer component, and the liquid medium (paragraph 0056-0057, 0075-0132, 0133).
	Regarding to claim 16, Li discloses a polishing method comprising a polishing step of polishing a surface to be polished using the polishing liquid according to claim 1 (paragraph 0056-0143).
	Regarding to claim 17, Li discloses the surface to be polished contains silicon oxide (See paragraph 0138, paragraph 0158 Table 2).
	Regarding to claim 18. Li discloses a step of bring an alkali liquid into contact with the polished surface after the polishing step (paragraph 0130).
	Regarding to claim 19, Li discloses a polishing method comprising a polishing step of polishing a surface to be polished by using a polishing liquid obtained by mixing the first liquid and the second liquid of the polishing liquid set according to claim 15 (See paragraph 0133).
	Regarding to claim 20, Li discloses the surface to be polished contains silicon oxide (See paragraph 0138, paragraph 0158 Table 2).
Regarding to claim 21. Li discloses a step of bring an alkali liquid into contact with the polished surface after the polishing step (paragraph 0130).
Regarding to claim 23, Li implicitly discloses the number of a hydroxyl group of the hydroxy acid (e.g. glyceric or tartaric acid) is 2. Li discloses the polymer component (e.g. polyethylene glycol; paragraph 0100) contains a compound having a main chain containing a hydroxyl group at both ends (See formula structure of polyethylene glycol); and a pH of 3 or 2.5 or 4 (abstract, paragraph 0132).

8.	Claims 3, 22, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0161285 A1) and Iwano et al. (US 2015/0140904 A1) as applied to claims 1-2, 5-21, 23  above, and further in view of Choi et al. (US 2019/0211245 A1).
Regarding to claim 3, Li fails to disclose wherein the abrasive grains include first particles and second particles in contact with the first particles, a particle diameter of the second particles is smaller than a particle diameter of the first particles, the first particles contain a cerium oxide, and the second particles contain a cerium compound.  However, Li clearly discloses the abrasive grains include first particles, wherein the first particle contains a cerium oxide (aka ceria; See paragraph 0066-0070).  Choi teaches to use the abrasive grains includes include first particles and second particles in contact with the first particles, a particle diameter of the second particles is smaller than a particle diameter of the first particles, the first particles contain a cerium oxide, and the second particles contain a cerium compound (i.e. Ce(OH), Figures 2, Figure 4-6; paragraph 0003-0004, 0021-0023, 0034-0043, 0050-0051, 0058).  Specifically, in paragraph [0050], Choi wrote “When the concentration of the cerium precursor is high, powders may have different particle sizes and the particle size distribution may be broaden, due to the uneven nucleation on crystal growth”.  In paragraph [0051], Choi wrote that “ceria particle may aggregate”.  In paragraph [0058], Cho wrote “surface-modified colloidal ceria abrasive particles with various shapes, for example, a spherical shape, a square shape, a needle shape, a plate shape, and the like, and sizes may be easily obtained”.  If the ceria particles have different sizes (or various sizes) and aggregate with each other as taught by Cho, then the abrasive grains must include a first particle and the second particles and second particles in contact with the first particle wherein the particles diameter of the second particle is smaller than a particles diameters of the first particles (Note: particles with different sizes mean there are plurality of particles with different particle diameters.  If there are plurality of particles with different diameters, then it means that at least one particles diameter must smaller than the other particle diameter.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li and Iwano in view of Choi by using abrasive grains includes include first particles and second particles in contact with the first particles, a particle diameter of the second particles is smaller than a particle diameter of the first particles, the first particles contain a cerium oxide, and the second particles contain a cerium compound because it would increase a contact area with a surface of the oxide film and enhance an oxide film polishing performance (See paragraph 0003).
Regarding to claim 22, Choi discloses the cerium compound (Ce(OH)) is a compound different from a cerium oxide (Figures 2, Figure 4-6; paragraph 0003-0004, 0021-0023, 0034-0043).
	Regarding to claim 25, Iwano disclosers the cerium compound comprises a hydroxide of tetravalent cerium (See paragraph 0088, 0096).  Choi discloses the cerium compound comprises a hydroxide of tetravalent cerium (i.e. cerium (IV) hydroxide; See paragraph [0048]).
	As to claim 26, Li teaches the composition comprises abrasive particles having monomodal, bimodal or multimodal with different particle size distribution having small particles size and large particle size (paragraph 0064-0072).  Li further discloses the abrasive grains comprise is a composite particles having a core size of 20 nm to 100 mn, coating with a ceria particles having particles size below 10 nm (See paragraph 0072, read on applicant’s limitation “the diameter of the free particles is smaller than a dimeter of the composite particles).  Li does not explicitly disclose the free particle not contacting the composite particle.  Iwano teaches the free particles (small particle size) is not contacting the composite particle (large particle size) (See Fig 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LI in view of Iwano and Choi by having the free particle not contacting the composite particle because different particles size result in excellent polishing rate and high storage stability (paragraph 0021).
	Regarding to claim 27, Iwano disclose the free particles comprises a hydroxide of tetravalent cerium (See paragraph 0088, 0096).  Choi also discloses the free particles (i.e. cerium precursor) comprises tetravalent cerium (i.e. cerium (IV) hydroxide; See paragraph [0048]).
Regarding to claim 28, Li fails to disclose the abrasive grains includes a property of producing a liquid phase having an absorbance of more than 0 and 0.5 or less.  Iwano disclose an aqueous contain the abrasive grains produce a liquid phase in which an absorbance for light including absorbance of 0.01 or less for a light having a wavelength of 450 to 600 nm (See paragraph 0026, 0036, 0091, 0093, 0103, 0169, Table 2, read on applicant’s limitation “absorbance is more than 0 and 0.5 or less”).  Iwano further discloses it is possible to control the Centrifugal Acceleration by controlling the rotational radius (R) and rotational frequency (N) (See paragraph 0077-0078).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal absorbance, centrifugal acceleration, time, light wavelength because it has been held that determination of workable range is not considered inventive.
Regarding to claim 29, Li fails to disclose wherein the abrasive grains include a property of producing a liquid phase having a light transmittance of 50%/cm or more for light having a wavelength of 500 nm when an aqueous dispersion having a content of the abrasive grains adjusted to 1.0% by mass is subjected to centrifugal separation at a centrifugal acceleration of 5.8x104 G for 5 minutes.  Iwano discloses an abrasive grains include a property of producing a liquid phase having a light transmittance of 50%/cm or more for light having a wavelength of 500 nm when an aqueous dispersion having a content of the abrasive grains adjusted to 1.0% by mass is subjected to centrifugal separation at a centrifugal acceleration of 1.59x 105 G for 50 minutes (abstract, paragraph 0024, 0034, 0077-0079, 0094-0100).  Iwano further discloses it is possible to control the Centrifugal Acceleration by controlling the rotational radius (R) and rotational frequency (N) (See paragraph 0077-0078).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiment to obtain optimal centrifugal acceleration, time, light transmittance because it has been held that determination of workable range is not considered inventive.

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0161285 A1) in view of Iwano et al. (US 2015/0140904 A1) as applied to claims 1-2, 5-21, 23  above, and further in view of Yoshida (US 2016/0024351 A1).
Regarding to claim 24, Li fails to disclose the hydroxy acid component comprises one or more of comprises one or more of 2,2-bis(hydroxymethyl)propionic acid, 2,2-bis(hydroxymethyl)butyric acid, and 2-hydroxyisobutyric acid.  However, Li clearly teaches to use hydroxy acid component includes glyconic acid, lactic acid, glyceric acid.  Yoshida teaches to use lactic acid, glyconic acid, 2-hydroxyisobutyric acid, 2,2-bis(hydroxymethyl)propionic acid or 2,2-bis(hydroxymethyi)butyric acid (paragraph 0015, 0051, 0055, Table 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li and Iwano in view of Yoshida by using the hydroxy acid component comprises one or more of comprises one or more of 2,2-bis(hydroxymethyl)propionic acid, 2,2-bis(hydroxymethyi)butyric acid, and 2-hydroxyisobutyric acid because equivalent and substitution of one for the other would produce an expected result.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713